Citation Nr: 1143882	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  04-11 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether there was clear and unmistakable error in an April 1973 rating decision denying service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2003, January 2004, and April 2005 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In the May 2003 decision, the RO granted service connection for headaches and assigned an initial 10 percent rating.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others). 

A Board remand in October 2006 directed the Appeals Management Center (AMC) to send the Veteran a content-complying Veterans Claims Assistance Act (VCAA) notice for his claims.  Specifically, the remand mandated that a content-complying VCAA notice provide specific information as to what evidence was needed to substantiate the claims, the evidence it was expected he would provide, the evidence VA would attempt to obtain on his behalf, and that he should be asked to submit any relevant evidence in his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The AMC completed that development, continued to deny the claims, and returned the case to the Board for further appellate consideration. 

The Board subsequently issued a decision in January 2008 denying the claims for an initial rating higher than 10 percent for the tension vascular headaches and for an earlier effective date for the grant of the 30 percent rating for the stomach disorder. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2009 Memorandum Decision, the Court vacated the Board's January 2008 decision denying these claims and remanded them to the Board for further development and readjudication in compliance with directives specified. 

During the course of appealing these claims, the Veteran also perfected an appeal for an initial rating higher than 30 percent for his psychiatric disorder - namely, adjustment disorder with depressed mood, and for a total disability rating based on individual unemployability (TDIU).  The Board addressed these additional claims in a separate June 2010 decision, remanding both of them for further development.

In the other June 2010 decision, to comply with the directives of the Court's Memorandum Decision, the Board remanded the claim for a higher initial rating for the tension vascular headaches so the RO - as the Agency of Original Jurisdiction (AOJ) could determine in the first instance whether a higher rating was warranted alternatively on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  However, the Board went ahead and denied the claim for an earlier effective date for the grant of the 30 percent rating for the stomach disorder.  The Veteran appealed the denial of this claim to the Court.

In a May 2011 order, granting a joint motion, the Court vacated the Board's decision denying this claim and remanded this claim to the Board for readjudication in compliance with directives specified in the joint motion.  The joint motion noted the Board had found that the April 1973 rating decision initially considering and denying service connection for the stomach disorder was fatally flawed and, thus, involved clear and unmistakable error (CUE) in concluding the Veteran had not complained about or been treated for this stomach disorder during his military service, and that it had not been noted during his separation examination.  However, the Board had then ultimately concluded that it still could not be said with absolute certainty that the Veteran was entitled to a 30 percent rating for this stomach disorder at the time of that initial decision, even had service connection been granted in April 1973.  So, in vacating the Board's decision pursuant to that joint motion, there was not a contrary finding that he necessarily would have been entitled to this 30 percent rating at the time of that initial decision, only that in admitting there was CUE in that decision, his initial claim for service connection had remained pending.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (noting that the only two exceptions to finality are claims to reopen and collateral challenges based on CUE).  Accordingly, in this decision the Board is reaffirming this finding of CUE in that initial April 1973 decision.  The result is that the Veteran is entitled to an effective date of February 13, 1973, i.e., the day following his discharge from service, but only for the grant of service connection for this stomach disorder.  38 C.F.R. § 3.400(b)(2)(i).  The Board is then remanding this claim so the RO may determine, in the first instance, the appropriate initial rating for this stomach disorder - that is, as of the time of that April 1973 decision since this is a "downstream" issue that, if denied, must be separately appealed.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran separated from active duty service on February 12, 1973.

2.  He first filed a claim for service connection for a stomach disorder (abdominal "gastric pains") on February 20, 1973, the same month of his discharge from the military.

3.  The RO denied that initial stomach disorder claim in April 1973, in part, on the premise that the available records did not show he had received treatment for abdominal pains (claimed as gastritis) during his military service and since it supposedly was not recorded in the report of the examination at the time of his discharge.

4.  Although notified of that April 1973 decision and apprised of his procedural and appellate rights, he did not appeal that initial decision denying this claim.

5.  That initial April 1973 rating decision, however, failed to consider the medical evidence in the file showing multiple complaints of stomach problems and related issues while in service, also various potential diagnoses of a stomach disorder while in service, and the Veteran's complaints of a stomach disorder during his separation examination.  The failure to consider or acknowledge this evidence and its importance was an outcome-determinative error in deciding that initial claim.


CONCLUSION OF LAW

The April 1973 rating decision initially considering and denying service connection for a stomach disorder involved CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding first VA's customary duties to notify and assist Veterans with claims for VA benefits, the Court has specifically held that the Veterans Claims Assistance Act (VCAA) has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.

Regarding the procedural history of this claim, the RO granted service connection for a stomach condition in a January 2004 decision and assigned a 10 percent initial rating with a retroactive effective date of June 25, 2002, the date of receipt of the most recent petition to reopen this claim.  An April 2005 decision increased this rating to 30 percent effective January 27, 2005, the date of receipt of a claim for a higher rating for this condition.  The Veteran requested an earlier effective date for this higher 30 percent rating, and this is the claim the Board adjudicated in its prior June 2010 decision - since vacated.

The Veteran contends he is entitled to an earlier effective date - back to 1973, when he first submitted a claim for service connection, or, at the very least, May 28, 2003, the date of a VA examination noting symptoms of diarrhea, constipation, and pain, which would warrant a 30 percent evaluation under Diagnostic Codes 7399-7319.  See May 2005, July 2005, and September 2007 statements he submitted.

That initial claim, however, which, incidentally, was received in February 1973 and decided in April 1973, was not appealed.  He also did not appeal the RO's more recent January 2004 decision that considered the results of that May 2003 VA examination and granted service connection and initially rated his stomach disorder as 10-percent disabling.  The RO appropriately notified him of that initial April 1973 decision the very same month and of the more recent decision on January 23, 2004, and he did not initiate a timely appeal - including for a higher initial rating for this disability by filing a timely Notice of Disagreement (NOD) with that more recent decision.  38 C.F.R. §§ 20.200, 20.201, 20.302.  There is no written statement in the file, within one year of notification of that decision, indicating he was contesting that decision and requesting appellate review, including concerning that 10 percent rating initially assigned.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  So that decision is final and binding on him based on the evidence then of record, including concerning whether it was appropriate to assign just a 10 percent rating and not a 30 percent or higher rating in that decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103. 

The Veteran's only recourse, then, in challenging those earlier decisions is to collaterally attack them by requesting revision based on CUE.  See 38 C.F.R. § 3.105(a); see also Rudd v Nicholson, 20 Vet. App. 296, 299 (2006) (a Veteran cannot raise a free-standing claim for an earlier effective date in an attempt to overcome or vitiate the finality of a prior decision by the RO).  When such a free-standing claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refilling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

In his September 2007 statement, as tantamount to this required finding of CUE to vitiate the finality of the initial April 1973 decision, the Veteran maintained the RO "overlooked" VA medical records when denying his claim for a stomach disorder in that decision (and again when denying this claim in August 1976).  And he says, if considered, these VA records and his service treatment records (STRs) would have shown he was entitled to service connection because they established this disorder was the result of his military duties.

His initial claims in February 1973 were for abdominal "gastritis pains", which he said he had experienced during service beginning in August 1969, and for "strong headaches", which he said were a residual of a head injury (being hit in his head by a propeller) during service in April 1972.  The RO's April 1973 letter notifying him of the initial denial of his claim for a stomach disorder (the claimed gastritis pains) indicated the available records did not show he had received treatment for abdominal pains claimed as gastritis during service, nor was it supposedly recorded in the report of his examination at the time of his discharge.  And the RO invited him to submit additional evidence showing this claimed condition was incurred in or aggravated by his military service and that it still existed, so as to in turn warrant the granting of service connection.  His more recent September 2007 statement was submitted along with several STRs disputing this notion that he had not experienced any relevant gastritis or stomach pains in service.  To the contrary, these records concerning his service are replete with mention of these type symptoms referable to his stomach, including on various occasions from 1970 to 1972 and in anticipation of his separation from service in 1973.  So in this respect it was CUE for the RO to have concluded otherwise in that initial April 1973 decision.  38 C.F.R. §§ 3.105(a), 3.156(c).

Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The Court has also held that such error must be based on the record and the law that existed at the time of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213, F.3d 1372 (2000). 


The Court has propounded the following three-pronged test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Darnell v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

If a claimant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked - and a CUE claim is undoubtedly a collateral attack - the presumption is even stronger.  See Grover v. West, 12 Vet. App. 109, 111-12 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision) and the VA's failure to fulfill the duty to assist.  The Court also has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  38 C.F.R. § 20.1403; Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

Here, though, there is indeed this level of error in the April 1973 decision initially considering and denying the claim for service connection for a stomach disorder inasmuch as the RO patently failed to consider the medical evidence in the file showing multiple complaints of stomach problems and related issues while in service, also various potential diagnoses of a stomach disorder while in service, and the Veteran's complaints of a stomach disorder during his separation examination.  The failure to consider or acknowledge this evidence and its importance was an outcome-determinative error in deciding that initial claim..

At the time of that April 1973 rating decision, applicable law provided that service connection meant that the facts, shown by evidence, established that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (formerly § 310); 38 C.F.R. §§ 3.303, 3.304 (1972).  Service connection was granted upon an affirmative showing of inception or aggravation of the injury or disability during service or through the application of statutory presumptions. 

Applicable law further provided that for the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity was required, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology was required only where the condition noted during service was not, in fact, shown to be chronic, or where the diagnosis of chronicity may have been legitimately questioned.  When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim.  38 C.F.R. § 3.303 (1972). 

The law and regulations applicable in April 1973 allowed for service connection for chronic disorders where there was a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity. 

The April 1973 rating decision did not consider competent medical evidence of record in support of the claim for service connection for a stomach disorder, and failure to consider this evidence was outcome determinative.  Thus, the Board finds that the denial of service connection was clearly and unmistakably erroneous.  See, e.g., Bouton v. Peake, 23 Vet. App. 70 (2008) (noting that the RO's denial of the existence of medical documents evidencing depression secondary to service-connected disability and its failure to follow the regulation requiring that it base its determination on all evidence of record, was an error sufficient to satisfy the first CUE requirement; and that because all relevant evidence supported the claim, the RO's failure to correctly apply the law is the sort of error that manifestly changed the outcome).  It was CUE for the RO to have concluded otherwise in that initial April 1973 decision.  38 C.F.R. § 3.105(a).  As such, the criteria for service connection for a stomach disorder were met at the time of that April 1973 rating decision. 

Because there was CUE, that prior April 1973 RO decision is reversed, which has the same effect as if the corrected decision had been made on the date of that reversed decision.  And since the Veteran had filed that initial claim on February 20, 1973, the same month of his discharge from the military on February 12, 1973, so clearly within one year of his discharge from service, the effective date of this grant of service connection for his stomach disorder is February 13, 1973, the first day after his separation from service when he returned to life as a civilian.  This is the earliest effective date for this 
service-connection grant that may be assigned under VA regulation.  See 38 C.F.R. § 3.400(b)(2)(i).

The RO or AMC, on remand, must now in the first instance determine what the appropriate disability rating was at the time of that April 1973 decision, including insofar as whether the Veteran was entitled to a 10 percent rating, higher 30 percent rating, or greater or lesser rating.  If he disagrees with the rating assigned on remand, he will then have to separately appeal this "downstream" issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


ORDER

The April 1973 rating decision denying service connection for a stomach disorder was clearly and unmistakably erroneous.  To this extent, the appeal is granted, subject to assignment of an initial rating for this disorder as of the new effective date of February 13, 1973, the day following the Veteran's discharge from service.


REMAND

Because the Board has determined the April 1973 decision initially considering and denying the claim for service connection for a stomach disorder involved CUE, and resultantly has overturned that decision, the RO or AMC must now in the first instance assign an initial rating for this disability.

Accordingly, this remaining portion of the claim is REMANDED for the following:

Assign an initial rating for the Veteran's stomach disorder as of the new effective date of February 13, 1973, the day following his discharge from service.  If he disagrees with this rating (whatever it is), then he will have to separately appeal this "downstream" issue.  See again Grantham, 114 F.3d at 1158-59.  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Only if he does should this claim be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this remaining portion of the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remaining portion of the claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


